     Case 1-17-01005-ess            Doc 382      Filed 03/03/21   Entered 03/04/21 08:15:16




UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NEW YORK
In re:
                                                              Chapter 7
Tashanna B. Golden
fka Tashanna B. Pearson,

                                   Debtor,                    Case No. 16-40809 (ESS)


Tashanna B. Golden
fka Tashanna B. Pearson,

                                   Plaintiff,
                                                              Adv. Pro. No. 1-17-01005(ESS)
                v.

National Collegiate Student Loan Trust 2006-4, Goal
Structured Solutions Trust 2016-A, Pennsylvania Higher
Education Assistance Agency d/b/a American Education
Services and Firstmark Services,

                                   Defendants.


                                 [PROPOSED] ORDER
                            FOR WITHDRAWAL OF ATTORNEY

       Attorney Austin C. Smith of Smith Law Group LLP having filed a Notice of

Withdrawal and all other counsel of record continuing to represent Plaintiff,

       IT IS HEREBY ORDERED that Austin C. Smith is allowed to withdraw as one of the

counsel of record for Plaintiff.




                                                                   ____________________________
 Dated: Brooklyn, New York                                                Elizabeth S. Stong
        March 3, 2021                                              United States Bankruptcy Judge


                                                    1
